Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 22, 29, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 21 and 29, “an open end” is vague and indefinite since this is not clear what comprises an “end” relative to the other elements or parts of the cover.  
In claims 22 and 30, “the open end is closed by …” is vague and indefinite since it cannot be an “open” end if it is “closed”.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 19, 20, 21, 24, 27, 28, and 29 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Martinez et al (2016/0290770).
Martinez et al disclose an apparatus comprising what appears to be all claimed elements including a ballistic shield 14; a cover 12 enclosing the front and rear sides of the ballistic shield; what seems to be a pair of handles supported on the rear of the shield; and openings in the cover on the rear of the shield (see Figure 2, for example, which shows the opening through which the handles protrude) which allows access to the handles, as well as openings 20 in the cover providing manual access to handles (note that the elements 18, without further limitations in the claims, are considered to comprise a portion of the handles) of the shield that are mounted at the rear of the shield. Martinez et al definitely disclose at least one handle 16 on one side of a centerline of the shield, as shown in Figure 7. Figure 7 also shows a strap 48 (on the opposite side of the centerline) that seems inherently to be able to function as a handle. Element 48 is not described in the Specification of Martinez et al, but it appears that a hand or arm would fit in it, which would mean that all claimed elements are present in Martinez et al. However, even if it is argued that this is not a “handle” but has some other function, it would still not considered a patentable distinction. Martinez et al does mention plural “handles” 16 (paragraph 28) being present in shields and discloses that many types of shields could be used with his apparatus. In view of these teachings of different shields and plural handles, as well as Official Notice that having two handles on a shield is notoriously well known since two handles provide greater control of the shield, it is considered to have been obvious to one having ordinary skill in the art to have two
handle on the shield.

Claims 22 and 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 16-18, 22, 23, 25, 26, 30, and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant’s arguments have been fully considered and are persuasive in regard to the 112 rejections.  However, in regard to the arguments concerning the lack openings for the handles, there are still considered to be openings which meet the claimed limitations.  See the rejection above, which lists two different openings which would anticipate the claimed language.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. WOODROW ELDRED whose telephone number is (571)272-6901. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Woodrow Eldred/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        



JWE